Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, we are of the opinion that the exceptions taken by the defendant to the refusal of the court to unqualifiedly charge as requested by the defendant’s counsel present reversible error. The instructions were required under the rule laid down in Dolfini v. Erie R. R. Co. (178 N. Y. 1). We are also of the opinion that the Court of Appeals did not intend to limit or overrule the Dolfini case by the decision in Carr v. Pennsylvania R. R. Co. (225 N. Y. 44). All concurred.